ORDER

PER CURIAM.
On September 8, 1997, a decree of dissolution was entered in the marriage of Jodi D. and Richard S. Walker. The parties were given joint legal custody of their minor children, with the mother receiving primary physical custody. The initial judgment provided that the children would spend equal time with the mother and father, staying with each on alternating weeks. In August 1999, mother informed father she and the children would be moving to Festus, Missouri. Both parties filed Motions to Modify. The trial court found that the mother failed to provide adequate notice of relocation pursuant to § 452.377, but did not invoke its discretionary powers to find her in contempt. The court then *411modified the prior judgment, granting mother primary physical custody of the children during the school year, and granted father physical custody during the children’s’ summer break from school. Father appeals, arguing that the trial court erred in not granting his motion for a temporary restraining order to prevent the mother from moving the children and that there was no substantial evidence to support the judgment allowing mother to relocate the minor children to Festus, Missouri.
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment is supported by substantial evidence and we find no error of law. As an extended opinion would have no jurisprudential value, we affirm the judgment pursuant to Rule 84.16(b).